DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 04/15/2020. The application is having foreign priority of 09/26/2018.
Claims 1-22 have been preliminarily amended and no claims have been added and/or canceled.
Claims 1-22 are pending with claims 1, 15, 21, and 22 as independent claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 and 06/07/2020 were filed on and after the mailing date of the application on 04/15/2020, respectively.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a detection and identification module”, “a question searching module”, “a test paper determining module”, “an oral calculation question determining module” and “an oral calculation question correcting module” in claim 15 and “a calculation module” in claim 20. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the term “module”, in claim 15, is not defined in the specification to indicate whether it is software or hardware. Claims 16-20 are rejected at least based on their dependency on claim 15. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.  The omitted structural cooperative relationship is: functional language because the limitation recites “an oral calculation question determining module is configured to” and no functional language is defined to be performed. Claims 16-20 are rejected at least based on their dependency on claim 15.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does define sufficient structure, material, or acts for performing the claimed functions, which are “module is configured to detect”, “module is configured to obtain”, “module is configured to summarize”, “module is configured to calculate”, and “module is configured to use the preset oral calculation engine”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite detecting an image of a test paper, obtaining a feature vector of the question to be searched, summarizing all the test papers, subjecting feature vectors of each question to a shortest editing distance, calculating the question to be corrected. 
The claims 1, 15, 21, and 22 are directed to an abstract idea, specifically under the mental process grouping because the process can be performed in the human mind, or by a human using a pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 16y90, 1695 (Fed. Cir. 2011). The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) ("[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
Claims 1, 15, 21, and 22 do recite a mental process when they contain limitations that can practically be performed in the human mind, including, for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The rejected claims are directed to collecting previous test or exam papers including test or exam questions and answers corresponding to each question, finding test questions that similar a current user provided question. The test or exam questions may be mathematical questions. From the previous exam or test question, a user can identify exact question matches the user provided question. Then, the user may use the answer, which a solution to the mathematical question as answer to his/her current question. It is a practice that students use to solve their homework by finding similar previous solved homework or exam question and user the correct answer, specially, when the homework question is hard to answer. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “device,” “module,” “processor, “communication interface,” “memory,” “communication bus,” and “computer-readable storage medium,” nothing in the claim elements precludes the steps from practically being performed in the mind or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The rejected claims do not as a whole integrate the judicial exception into a practical application. In particular, the claims only recite generic computer components at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The rejected claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not recite limitations that improve the functioning of a computer or effect a transformation or reduction of a particular article to a different state or thing. Simply adding the words "detect an image of a test paper" (or an equivalent) with the judicial exception discussed above, is not enough to qualify as "significantly more", as for example implementing the abstract idea on a computer e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984.
Claims 2-14 and 16-20 are rejected at least based on their dependency on claims 1 and 15, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12, 13, 15, 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (CN103927552A, published 07/16/2014, hereinafter as Qizhi, pages 1-16) in view of (CN108053348B, published 05/18/2018, hereinafter as Qisi) in view of (CN105096678A, published 11/25/2015, hereinafter as Lisichen, pages 1-8) in view of (CN103065626B, published 04/24/2013, hereinafter as CAS).

Claim 1. A question correction method for oral calculation questions, wherein the method comprises: 
step S11: detecting an image of a test paper to be searched, detecting an area of each question to be searched on the test paper to be searched, determining a type of said each question to be searched, and identifying the content of token in a stem in the area of said each question to be searched; (Qizhi discloses in [page 5] “judge whether described initial pictures meets OCR identification requirement…obtains the initial pictures that comprises target examination question that user takes… Edge detection unit, for described initial pictures is carried out to rim detection, obtains the border of described target examination question in described initial pictures; Image interception unit, for according to described target examination question on the border of described initial pictures, the image that comprises target examination question described in intercepting”. EX.: the area of the target question is identified in the text paper)
step S12: obtaining a feature vector of the question to be searched according to the content of token in the stem of said each question to be searched, and conducting search in a question bank according to the feature vector of the question to be searched to find a question most similar to the question to be searched; (Qizhi discloses in [pages 5 and 7] “Utilize the word content of described target examination question to mate with the examination question in test item bank… The pretreated image that comprises target examination question is converted to the word content of target examination question, utilize word content to search answer, or further, from word content, extract the characteristic information that comprises at least part of effective information of target examination question, search script according to characteristic information, for example, characteristic information can be the word fragment of one or more preset length of intercepting from word content…Matching unit, for utilizing the word content of described target examination question and the examination question of test item bank to mate”. EX.: content parts or portions of the target question may be utilized to search for similar question in the question bank.)
step S13: summarizing all the test papers with the question most similar to the question to be searched, and comparing the summarized test papers with a preset condition, if a target test paper satisfying the preset condition is found, the test paper satisfying the preset condition is determined to be a target test paper matching the test paper to be searched; Qizhi discloses in ([pages 8-9] “obtains the image that comprises target examination question…judge in test item bank and have at least one examination question to comprise the information matching with word content or the characteristic information of target examination question… In exam pool, may have the examination question that a large amount of similarities are higher, in the higher examination question of these similarities, comprise same word fragment, therefore, the quantity of the examination question matching with characteristic information may be for multiple… returns to information, shows relevant examination question and answer”. EX.: images and/or candidate questions that similar to the exam/test question may be identified, wherein the one ore more candidate questions may be summarized subset of the set of questions in the question bank)
step S14: in the case that the test paper to be searched comprises a question to be searched in the form of oral calculation question, for said each question to be searched in the form of oral calculation question, the feature vector of the question to be searched and a feature vector of said each question in the target test paper are subjected to shortest editing distance matching to determine the target question that matches the question to be searched in the target test paper, if the type of question of the target question is an oral calculation question, the question to be searched is determined as an oral calculation question to be corrected; Qizhi discloses in ([page 9] “after identification, from the word content identifying, extract the characteristic information that comprises at least part of effective information of target examination question… characteristic information can be the word fragment of one or more preset length of intercepting from word content… In exam pool, may have the examination question that a large amount of similarities are higher, in the higher examination question of these similarities, comprise same word fragment”. EX.: distance or length may be utilized to match bank questions that may be similar to the target question) and 
step S15: for said each oral calculation question to be corrected, a preset oral calculation engine is used to calculate the oral calculation question to be corrected, and a calculation result of the oral calculation engine is output as an answer to the oral calculation question to be corrected, thereby completing correction of oral calculation questions to be corrected on the test paper; (Qizhi discloses in [page 5] “Acquiring unit, as candidate's examination question, obtains the answer of candidate's examination question for examination question”. EX.: the correct answer to the candidate examination question may be obtained).

Qizhi does not explicitly disclose determining a type of said each question… the type of question of the target question is an oral calculation question. However, Qisi, in an analogous art, discloses ([page 2] “classifying the types of all questions to obtain the types of the questions; partitioning and aligning numbers and mathematical symbols of the answer content corresponding to each question according to the question type… the question type is one of a line-type calculation question”. EX.: the type of question may be determined by classifying all questions and the type of the question may be a calculation question)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Qizhi with the teaching of Qisi because “the intelligent paper marking system for the mathematic test paper, provided by the invention, has the advantages of high paper marking efficiency and low error rate, and can be suitable for marking paper with multiple question types, one question and multiple solutions and multiple process solutions.” See Qisi page 4.

Qizhi does not explicitly disclose stem. However, Lisichen, in an analogous art, discloses in ([Abstract] “wherein the to-be identifier object contains a question stem… For solving the problem, occurred auto-judging technology at present, but this auto-judging technology is general only for objective item, such as, multiple-choice question”. EX.: the stem may be multiple-choice mathematical question)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Qizhi with the teaching of Lisichen because “stem knowledge is combined the knowledge base generating and be used for passing stem judgment on answer quality with known mathematical knowledge, achieves the auxiliary auto judge to mathematical problem answer quality, effectively improves and passes judgment on efficiency, save personnel cost.” See Lisichen page 4.

Qizhi does not explicitly disclose oral question and feature vector. However, CAS, in an analogous art, discloses ([Abstract] “read questions in a test of spoken English… an acoustic model set up by reading texts, phonetic feature vector order is forcedly aligned to acquire information of the each break point of each phoneme”. EX.: the calculation question may be provided in the oral form and feature vector of the spoken question may be generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Qizhi with the teaching of CAS because “people strengthen gradually to the attention of Oral English Practice … oral test is own through becoming the important component part of most of English Proficiency.” See CA Background.

Claim 3. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, wherein in step S13, if there is no target test paper that satisfies the preset condition, and when the test paper to be searched contains a question to be searched in the form of oral calculation question, the question to be searched in the form of oral calculation question is determined as the oral calculation question to be corrected, and step S15 is performed; (Qizhi discloses in [pages 9 and 11] “If it fails to match, whether matching module 4402 further there are some examination questions in inquiry test item bank, has wherein comprised target examination question word content or the higher content of characteristic information similarity… returns to information, shows relevant examination question and answer… If it fails to match, candidate's examination question is not found in prompting. Further in inquiry test item bank, whether there are some examination questions, wherein comprised and target examination question word content or the higher content of characteristic information similarity. For example, can intercept further the multiple fragments that intercept, obtain multiple sub-fragments, utilize the combination of this little fragment or sub-fragment to mate, if there is higher similarity between the exercise question matching and target examination question, can be used as relevant examination question record. Because the expression-form of examination question is changeable, the relevant examination question that these similarities are higher may have suggesting effect to user.”).

Claim 4. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, wherein step S15 further comprises: checking whether a calculation result of the oral calculation engine is consistent with a reference answer corresponding to the oral calculation question to be corrected on the target test paper, and if they are consistent, the calculation result of the oral calculation engine is used as an answer to the oral calculation question to be corrected; (Qizhi discloses in [page 5] “Acquiring unit, as candidate's examination question, obtains the answer of candidate's examination question for examination question”. EX.: the correct answer to the candidate examination question may be obtained, wherein the correct answer may be the reference answer).

Claim 5. The rejection of the question correction method for oral calculation questions according to claim 4 is incorporated further, Qizhi does not explicitly disclose wherein when the calculation result of the oral calculation engine is inconsistent with the reference answer to the oral calculation question to be corrected on the target test paper, a prompt message indicating that the reference answer to the oral calculation question to be corrected is inconsistent is output. However, Lisichen, in an analogous art, discloses in ([page 2] (“judge whether the first-order predicate logic of described student's answer meets error model…If meet error model, then determine described student's answer mistake”. EX.: meeting error model indicates inconsistent answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Qizhi with the teaching of Lisichen because “stem knowledge is combined the knowledge base generating and be used for passing stem judgment on answer quality with known mathematical knowledge, achieves the auxiliary auto judge to mathematical problem answer quality, effectively improves and passes judgment on efficiency, save personnel cost.” See Lisichen page 4.

Claim 12. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, wherein in step S11, the image of the test paper to be searched is detected to detect the area of each question to be searched on the test paper to be searched, which comprises: 
detecting the image of the test paper to be searched by using a pre-trained detection model to detect the area of said each question to be searched on the test paper to be searched, wherein the detection model is a neural network-based model; Qizhi discloses in [pages 9-11] “obtain the word content of target examination question by specific OCR algorithm, have multiple OCR algorithm in prior art, for example, based on template matches, the methods such as feature extraction or neural network training, can select as required. In addition, OCR technology also comprises printed page analysis and rejuvenation, in the time not carrying out optional rim detection and picture intercepting step, can only extract by printed page analysis the word content of target examination question, prevents the interference of uncorrelated word content.” EX.: neural network model may be utilized to extract question features in order to obtain word of target examination question).

Claim 13. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, wherein in step S11, identifying the content of token in the stem in the area of said each question to be searched comprises: 
using a pre-trained second identification model to identify the content of token in the stem in the area of said each question to be searched, wherein the second identification model is a neural network-based model; (Qizhi discloses in [pages 9-11] “OCR technology also comprises printed page analysis and rejuvenation, in the time not carrying out optional rim detection and picture intercepting, can only extract by printed page analysis the word content of target examination question, prevents the interference of uncorrelated word content.” EX.: the OCR technology based on template matching may be a second model based on neural network for extract and analyze word content of target question).

Claim 15. A question correcting device for oral calculation questions, the device comprises: 
a detection and identification module, configured to detect an image of a test paper to be searched to detect an area of each question to be searched on the test paper to be searched, thereby determining the type of said each question to be searched, and identify the content of token in a stem of the area of said each question to be searched; (rejected based on rationale used in rejection of claim 1) 
a question searching module, configured to obtain a feature vector of the question to be searched according to the content of token in the stem of said each question to be searched, and perform a search in a question bank according to the feature vector of the question to be searched to find a question most similar to the question to be searched; (rejected based on rationale used in rejection of claim 1)
a test paper determining module, configured to summarize all the test papers with the questions most similar to the question to be searched, and compare the summarized test papers with a preset condition, if a target test paper that satisfies the preset condition is found, the test paper that satisfies the preset condition is determined as a target test paper that matches the test paper to be searched; (rejected based on rationale used in rejection of claim 1) 
an oral calculation question determining module configured to, in a case where the test paper to be searched comprises a question to be searched in the form of oral calculation question, for said each question to be searched in the form of oral calculation question, the feature vector of the question to be searched and a feature vector of each question in the target test paper are subjected to shortest editing distance matching to determine a target question that matches the question to be searched in the target test paper, if the type of question of the target question is an oral calculation question, the question to be searched is determined as the oral calculation question to be corrected; (rejected based on rationale used in rejection of claim 1) and 
an oral calculation question correcting module, configured to calculate the oral calculation question to be corrected by using a preset oral calculation engine with respect to said each oral calculation question to be corrected, and output a calculation result of the oral calculation engine as an answer to the oral calculation question to be corrected, thereby completing correction of the oral calculation question to be corrected on the test paper to be searched; (rejected based on rationale used in rejection of claim 1).

Claim 17. The question correcting device according to claim 15, wherein the test paper determining module is further configured to, if there is no target test paper that satisfies the preset condition, and when the test paper to be searched contains a question to be searched in the form of oral calculation question, determine the question to be searched in the form of oral calculation question as the oral calculation question to be corrected; (rejected based on rationale used in rejection of claim 3).

Claim 18. The question correcting device according to claim 15, wherein the oral calculation question correcting module is further configured to check whether a calculation result of the oral calculation engine is consistent with a reference answer corresponding to the oral calculation question to be corrected on the target test paper, and if they are consistent, the calculation result of the oral calculation engine is output as an answer to the oral calculation question to be corrected; (rejected based on rationale used in rejection of claim 4) wherein the oral calculation question correcting module is further configured to, when the calculation result of the oral calculation engine is inconsistent with the reference answer to the oral calculation question to be corrected on the target test paper, output a prompt message indicating that the reference answer to the oral calculation question to be corrected is inconsistent; (rejected based on rationale used in rejection of claim 5).

Claim 21. An electronic equipment, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory complete communication with each other through the communication bus; (Qizhi discloses in [page 12] “All parts embodiment of the present invention can realize with hardware, or realizes with the software module of moving on one or more processor, or realizes with their combination. It will be understood by those of skill in the art that and can use in practice microprocessor or digital signal processor (DSP) to realize according to the some or all functions of the some or all parts in the device of the coupling target script of the embodiment of the present invention. The present invention can also be embodied as part or all equipment or the device program (for example, computer program and computer program) for carrying out method as described herein. Realizing program of the present invention and can be stored on computer-readable medium like this, or can there is the form of one or more signal. Such signal can be downloaded and obtain from internet website, or provides on carrier signal, or provides with any other form.”)
wherein the memory is configured for storing a computer program; and the processor is configured to implement steps of: 
step S11: detecting an image of a test paper to be searched, detecting an area of each question to be searched on the test paper to be searched, determining a tube of said each question to be searched, and identifying the content of token in a stem in the area of said each question to be searched; (rejected based on rationale used in rejection of claim 1) 
step S12: obtaining a feature vector of the question to be searched according to the content of token in the stem of said each question to be searched, and conducting search in a question bank according to the feature vector of the question to be searched to find a question most similar to the question to be searched; (rejected based on rationale used in rejection of claim 1)
step S13: summarizing all the test papers with the question most similar to the question to be searched, and comparing the summarized test papers with a preset condition, if a target test paper satisfying the preset condition is found, the test paper satisfying the preset condition is determined to be a target test paper matching the test paper to be searched; (rejected based on rationale used in rejection of claim 1)
step S14: in the case that the test paper to be searched comprises a question to be searched in the form of oral calculation question, for said each question to be searched in the form of oral calculation question, the feature vector of the question to be searched and a feature vector of said each question in the target test paper are subjected to shortest editing distance matching to determine the target question that matches the question to be searched in the target test paper, if the type of question of the target question is an oral calculation question, the question to be searched is determined as an oral calculation question to be corrected; (rejected based on rationale used in rejection of claim 1) and 
step S15: for said each oral calculation question to be corrected, a preset oral calculation engine is used to calculate the oral calculation question to be corrected, and a calculation result of the oral calculation engine is output as an answer to the oral calculation question to be corrected, thereby completing correction of oral calculation questions to be corrected on the test paper; (rejected based on rationale used in rejection of claim 1).

Claim 22. A non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium for causing a computer to execute the question correction method for oral calculation questions according to claim 1; (rejected based on rationale used in rejection of claim 1).


Claims 2, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qizhi in view of Qisi in view of Lisichen in view of CAS in view of (CN105373594A, published 03/02/2016, pages 1-14, hereinafter as Guangdong) in view of (CN104657923B, published 05/27/2015, hereinafter as Guangdongx, pages 1-13).

Claim 2. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, Qizhi does not explicitly disclose wherein in step S14, the question type of the target question is oral calculation question, and in the circumstances that a position of the target question in the target test paper is the same as that of the question to be searched in the test paper to be searched, it is determined that the question to be searched is the oral calculation question to be corrected. However, Qizhi  discloses in ([page 9] “obtain the word content of target examination question by specific OCR algorithm, have multiple OCR algorithm in prior art, for example, based on template matches, the methods such as feature extraction or neural network training… OCR technology also comprises printed page analysis and rejuvenation, in the time not carrying out optional rim detection and picture intercepting step, can only extract by printed page analysis the word content of target examination question”. EX.: Qizhi appears to scan questions of printed page. Guangdong, in an analogous art, discloses in ([Abstract] “screening repeated test questions from a question bank… extracting test questions according to a preset
rule to obtain to-be-screened repeated test questions… screening test question sets having relatively high similarity with the to-be-screened repeated test questions from the question bank to obtain similar test question sets”. EX.: screening repeated test questions that have high similarity to questions in the question bank. The teaching of Qizhi modified by the teaching of Guangdong appear to indicate that repeated question from printed page may have the same position in the printed page. For example, printed page one has two questions, question one top and question two on bottom. Then, repeated questions of same printed page may have the same positions because they are a copy of previous printed test page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Qizhi with the teaching of Guangdong because “alleviates manual answering burden allow teacher to answer questions team the problem of can answering more students, and solve existing examination question” See Guangdongx page 6, Beneficial effect.

Claim 11. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, wherein in step S13, determining a test paper that satisfies a preset condition as a target test paper that matches the test paper to be searched comprises: 
Qizhi does not explicitly disclose determining a test paper with the highest frequency of occurrence greater than a first preset threshold as a target test paper that matches the test paper to be searched. However, Guangdongx, in an analogous art, discloses in ([page 4, Background and page 8] “Human cost required for pure manual answering is even more to allow people to hang back, and the high topic of some frequencies of occurrences is complete The submission that the different student of state repeats, not only reduces the efficiency that teacher answers questions, also improves the human cost of enterprise… Because erroneous judgement occurs in image recognition technology, minimum examination question repetitive rate and it is less than when identifying that matching degree is more than or equal to
During 100% repetitive rate,” EX.: the minimum examination question repetitive rate of more than 100% appears to be an indicator of high frequency of occurrence or duplicate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Qizhi with the teaching of Guangdongx because solve existing examination question sentence heavy-duty machine efficiency and The problem of accuracy rate is low, while on the premise of enterprise has saved manual answering cost, more efficiently, quickly solve student Problem problem.” See Guangdongx background.

Claim 16. The question correcting device according to claim 15, wherein the oral calculation question determining module is further configured to, in the circumstances that the question type of the target question is an oral calculation question, and a position of the target question in the target test paper is the same as that of the question to be searched in the test paper to be searched, determine that the question to be searched is the oral calculation question to be corrected; (rejected based on rationale used in rejection of claim 2).

Claims 6-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qizhi in view of Qisi in view of Lisichen in view of CAS in view of Liang et al. (Character-level convolutional networks for arithmetic operator character recognition, published 2016, hereinafter as Liang, pages 1-5).

Claim 6. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, wherein the preset oral calculation engine comprises a pre-trained first identification model, and the first identification model is a neural network-based model; 
in step S15, the preset oral calculation engine is used to calculate the oral calculation question to be corrected, which comprises: 
Qizhi does not explicitly disclose
using the pre-trained first identification model to identify numbers, alphabets, text, characters, and calculation types in the oral calculation question to be corrected, the calculation types include one of four mixed arithmetic calculation, estimation, division with remainder, fraction calculation, conversion of units, vertical calculation, and free calculation; and performing calculation according to the identified numbers, alphabets, text, characters, and calculation types to obtain a calculation result of the oral calculation question to be corrected. However, Liang, in an analogous art, discloses in ([page 3] “the calculation formula according to different arithmetic operators can be divided into four types: addition, subtraction, multiplication, division. Suppose that we are given a formula sentence “A[+ , - , * , /] B=C” ,which contains three digits, an arithmetic operator character and an equal sign. Here A and B take a random integer between 0-9 , respectively.” EX.: identification calculation formula elements and performing calculation result may be generated. See table 1).

Claim 7. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, wherein the step S12 comprises: 
Qizhi does not explicitly disclose step S121, the content of token in the stem of said each question to be searched is input into a pre-trained stem vectorization model to obtain a feature vector of the stem of said each question to be searched as the feature vector of said each question to be searched, wherein the stem vectorization model is a neural network-based model; and step S122: for said each question to be searched, a search is performed in the question bank to find a feature vector matching the feature vector of the question to be searched, and a corresponding question with a matching feature vector in the question bank is determined to be a question most similar to the question to be searched. However, Liang, in an analogous art, discloses in ([Abstract and page 3] “split the input data into character-level and convert each character to a vector by using word embedding technology… Our proposed network requires the vector representation of data that preserves internal locations as input”. EX.: Liang creates feature vector of each element of the input formula and Qizhi may be modified such that the input test calculation question may be vectorized to be utilized in the similarity process to find similar questions in the question bank).

Claim 8. The rejection of the question correction method for oral calculation questions according to claim 7 is incorporated further, wherein the stem vectorization model is obtained through training in the following steps: 
marking each question sample in a question sample training set to mark the content of token in the stem in said each question sample; and using a neural network model to extract two-dimensional feature vectors of the content of token in the stem in said each question sample, thereby obtaining the stem vectorization model through training; (Qizhi discloses in [page 5] “Acquiring unit, as candidate's examination question, obtains the answer of candidate's examination question for examination question”. EX.: the correct answer to the candidate examination question may be obtained).

Claim 9. The rejection of the question correction method for oral calculation questions according to claim 7 is incorporated further, wherein before performing step S12, the question correction method for oral calculation question further comprises:
Qizhi does not explicitly disclose establishing an index information table for feature vectors of said each question on the test paper in the question bank; wherein step S122 comprises: for said each question to be searched, look up the index information table for a feature vector matching the feature vector of the question to be searched; and determine a question corresponding to the matching feature vector in the index information table as a question most similar to the question to be searched. However, Liang, in an analogous art, discloses in ([page 3] “the calculation formula according to different arithmetic operators can be divided into four types: addition, subtraction, multiplication, division. Suppose that we are given a formula sentence “A[+ , - , * , /] B=C” ,which contains three digits, an arithmetic operator character and an equal sign. Here A and B take a random integer between 0-9 , respectively.” EX.: identification calculation formula elements and performing calculation result may be generated. Table 1 may be index information table for feature vectors).

Claim 10. The rejection of the question correction method for oral calculation questions according to claim 9 is incorporated further, Qizhi does not explicitly disclose wherein before establishing the index information table, the question correction method for oral calculation questions further comprises: grouping feature vectors of different lengths according to lengths; for said each question to be searched, look up the index information table for a feature vector matching the feature vector of the question to be searched, which comprises: for said each question to be searched, in the index information table, find a feature vector matching the feature vector of the question to be searched in a group having the same or similar length as the feature vector of the question to be searched. However, Liang, in an analogous art, discloses in ([page 3] “the calculation formula according to different arithmetic operators can be divided into four types: addition, subtraction, multiplication, division. Suppose that we are given a formula sentence “A[+ , - , * , /] B=C” ,which contains three digits, an arithmetic operator character and an equal sign. Here A and B take a random integer between 0-9 , respectively.” EX.: identification calculation formula elements and performing calculation result may be generated. Table 1 may represent an index information table that group feature vectors of different lengths such that different length of inputs from each row in the table provides output corresponding to the length of the input and the arithmetic operator used on the input. See table 1).

Claim 14. The rejection of the question correction method for oral calculation questions according to claim 1 is incorporated further, wherein after step S11 is performed, and before step S12 is performed, the question correction method for oral calculation questions further comprises: 
Qizhi does not explicitly disclose using the preset oral calculation engine to perform calculation processing on an area containing a calculation formula and/or a formula in the test paper to be searched to obtain a calculation result of each area; wherein, in step S15, for said each oral calculation question to be corrected, a calculation result of the oral calculation engine corresponding to an area of the oral calculation question to be corrected is used as an answer to the oral calculation question to be corrected, thereby completing correction of the question to be corrected on the test paper to be corrected. However, Liang, in an analogous art, discloses in ([page 3] “the calculation formula according to different arithmetic operators can be divided into four types: addition, subtraction, multiplication, division. Suppose that we are given a formula sentence “A[+ , - , * , /] B=C” ,which contains three digits, an arithmetic operator character and an equal sign. Here A and B take a random integer between 0-9 , respectively.” EX.: identification calculation formula elements and performing calculation result may be generated. Table 1 may represent an index information table that group feature vectors of different lengths such that different length of inputs from each row in the table provides output corresponding to the length of the input and the arithmetic operator used on the input. See table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Qizhi with the teaching of Liang because “The main content of this paper is to use machine learning algorithms to identify the type of arithmetic operator characters in character-level and take appropriate mathematical operations.” See Liang page 2, 1st paragraph.

Claim 19. The question correcting device according to claim 15, wherein the preset oral calculation engine comprises a pre-trained first identification model, and the first identification model is a neural network-based model; wherein the question correcting module is configured to identify numbers, alphabets, text, characters, and calculation types in the oral calculation question to be corrected through the pre-trained first identification model, and the calculation types comprise one of four mixed arithmetic calculation, estimation, division with remainder, fraction calculation, conversion of units, vertical calculation, and free calculation, and calculations are performed based on the identified numbers, alphabets, text, characters, and calculation types to obtain a calculation result of the oral calculation question to be corrected; (rejected based on rationale used in rejection of claim 6).

Claim 20. The question correcting device for oral calculation questions according to claim 15, wherein the question correcting device for oral calculation questions further comprises: a calculation module, configured to use the preset oral calculation engine to perform calculation processing on an area containing a calculation formula and/or a formula in the test paper to be searched to obtain a calculation result of each area; wherein the oral calculation question correcting module is configured to, for said each oral calculation question to be corrected, use a calculation result of the oral calculation engine corresponding to an area of the oral calculation question to be corrected as an answer to the oral calculation question to be corrected, thereby completing correction of the oral calculation question to be corrected on the test paper to be searched; (rejected based on rationale used in rejection of claim 14).

Conclusion
This action is made Non-Final.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        11/18/2022

/SHAHID K KHAN/Examiner, Art Unit 2178